Title: From Alexander Hamilton to Jedediah Huntington, 22 November 1791
From: Hamilton, Alexander
To: Huntington, Jedediah



Treasury DepartmentNov. 22. 1791.
Sir

I do not think, it will be necessary to require a refund from the officers of the revenue cutter in consequence of the payments to them at eleven cents per ration, as mentioned in your letter of the 10th. October.
It is very much my wish that the article of rum may be as sparingly supplied as possible. Country rum at half a jill per man per day is, as I understand, as large an allowance as is usual in many of the ports, and it appears in every view desirable to confine it to that quantity.
The contracts for the light house are received, and submitted to the President.
I am, Sir   Your obedt. servant
Alex Hamilton Jedediah Huntington Esq.CollectorNew London.
